Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 28, 2019

                                       No. 04-19-00427-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                         Raymond SOTO,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR9018
                         The Honorable Velia J. Meza, Judge Presiding


                                          ORDER
       In its notices of appeal, the State requested a stay pursuant to article 44.01(e) of the Texas
Code of Criminal Procedure. The request is GRANTED, and all proceedings in the underlying
causes are STAYED pending final disposition of this appeal. TEX. CODE CRIM. PROC. art.
44.01(e).

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court